Citation Nr: 1019395	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-19 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a vision disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1967; he received the Purple Heart Medal, in addition 
to other decorations, in conjunction with this service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

The Veteran's appeal was remanded by the Board in August 
2009.  In that Remand, the Board directed the RO to obtain 
the Veteran's VA outpatient treatment records from his VA 
treating facility from March 2007 to the present.  The RO 
obtained these records and associated them with the claims 
file in September 2009.  Accordingly, the Board finds that 
there has been substantial compliance with the directives of 
the August 2009 Remand in this case, such that an additional 
remand to comply with such directives is not required.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, as noted in the August 2009 Remand, a June 1980 
rating decision denied entitlement to service connection for 
hearing loss on the basis that there was no current hearing 
loss disability.  However, there is no evidence that the 
Veteran was notified of this decision pursuant to 38 C.F.R. § 
19.25 (2009).  Thus, the issue is recharacterized as 
entitlement to service connection for bilateral hearing loss, 
to be adjudicated on the merits, and does not consider this 
claim to be one to reopen.


FINDINGS OF FACT

1.  Current diagnoses of bilateral hearing loss, tinnitus, 
optic atrophy, neuroretinitis, blepharitis, glaucoma suspect, 
presbyopia (refractive error), dry eye, and cataracts are of 
record.

2.  The Veteran engaged in combat.  

3.  The Veteran's service treatment records reflect no 
evidence bilateral hearing loss, tinnitus, or visual 
impairment, but show that the Veteran sustained a facial skin 
laceration near his left eye in June 1966.

4.  Presbyopia and refractive error are not disabilities for 
which VA compensation benefits may be awarded.

5.  The probative and persuasive evidence of record does not 
relate the Veteran's bilateral hearing loss, tinnitus, or 
diagnosed vision disorders to his military service or any 
incident therein.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 1154, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

3.  A vision disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran asserts that his bilateral hearing 
loss and tinnitus are related to service, to include an 
incident where he was riding in a truck when it hit a bomb; 
at that time, both of his eardrums were punctured.  
Alternatively, he claims that his hearing loss and tinnitus 
are etiologically related to the head injury he sustained as 
a result of that incident, and for which service connection 
is in effect for the residual facial laceration.  Finally, he 
argues that his current vision disorder is related to that 
facial laceration, as it was located very close to his left 
eye.

Service Connection Claims

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Hearing Loss

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's service treatment records show that in June 
1966, the Veteran was evaluated for a ruptured left tympanic 
membrane.  Otherwise, there is no evidence of any ear injury 
during service.  Moreover, there was no evidence of hearing 
loss during service, to include on the Veteran's September 
1963 service entrance examination or October 1967 service 
separation examination.  There is also no postservice 
evidence of record, dated within one year of the Veteran's 
service separation, showing bilateral hearing loss that 
manifested to a compensable degree.  Nevertheless, service 
connection for hearing loss can still be established if 
medical evidence shows that a current impaired hearing 
disability is actually due to incidents during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  

Subsequent to service, the April 1980 VA examination found 
that the Veteran's conversational hearing acuity was within 
normal limits.  Later, a May 2006 VA outpatient treatment 
record reflects the Veteran sought treatment for decreased 
hearing bilaterally.  He reported loud noise exposure to 
include working at a recycling plant for the last 10 years.  
Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
*
40
LEFT
25
25
35
*
45

Speech recognition ability was not tested.  Physical 
examination showed all normal clinical findings, to include 
tympanic membranes.  

At the April 2007 VA audiology examination, the Veteran 
described how he punctured his bilateral eardrums during 
service after his truck hit a roadside bomb.  He also 
reported postservice employment at a recycling plant, where 
he wore hearing protection approximately half of the time.  
He also denied recreational noise exposure, but the examiner 
noted that in previous VA outpatient treatment records, the 
Veteran identified an interest in hunting.  Puretone 
thresholds at that time, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
45
45
LEFT
25
20
30
40
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The examiner diagnosed borderline normal sloping to mild 
sensorineural hearing loss with excellent word recognition 
bilaterally.  

At his May 2009 Board hearing, the Veteran testified that 
after service, he had worked for delivery companies and 
vending machine companies, and had not been exposed to loud 
noise in either of those capacities.  

Subsequent to the Board's August 2009 Remand, an additional 
VA audiology examination was conducted in December 2009.  The 
Veteran reiterated the inservice incident in which both 
tympanic membranes were damaged.  He also described 
occupational noise exposure, with about half-time use of 
hearing protection, during ten years of work at a recycling 
plant, as well as recreational noise exposure from hunting 
and target shooting without the use of hearing protection.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
55
60
60
LEFT
25
20
30
40
45

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 60 percent in the left ear, 
described by the examiner as poor.  The examiner also 
diagnosed left ear normal hearing from 500 Hertz to 1000 
Hertz, sloping to a moderate sensorineural hearing loss from 
3000 Hertz to 4000 Hertz; in the right ear, there was normal 
hearing from 500 Hertz to 1500 Hertz, sloping to a moderately 
severe sensorineural hearing loss from 2000 Hertz to 4000 
Hertz.  

Despite evidence of bilateral hearing loss as defined by the 
pertinent VA regulations, the probative and persuasive 
evidence of record does not relate the Veteran's current 
hearing loss to his military service.  The April 2007 VA 
examiner found that the Veteran had normal hearing for VA 
purposes at service separation and for at least 13 years 
subsequent to service; therefore, his current bilateral 
hearing loss was not related to his military service.  
Similarly, the December 2009 VA examiner concluded that given 
the Veteran's normal hearing for VA purposes on separation, 
the Veteran's hearing loss was not caused by or the result of 
military noise exposure.

In addition to the concurring opinions of the VA examiners 
discussed above, it is also noted that the first evidence of 
bilateral hearing loss for VA purposes was not documented 
until May 2006, almost 40 years subsequent to the Veteran's 
separation from active service.  The absence of continuity of 
symptomatology, to include the normal hearing acuity noted at 
the April 1980 VA examination, weighs against the claim.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the 
claimant failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of the claimed condition).  Accordingly, 
lacking both continuity of symptomatology and a nexus opinion 
relating the Veteran's hearing loss to service or any 
incident therein, service connection for bilateral hearing 
loss is not warranted. 

At this time, the Board acknowledges that the Veteran engaged 
in combat with the enemy and was awarded the Purple Heart 
along with other medals.  Nonetheless, his claim still fails.  
38 U.S.C.A. § 1154(b) serves only to relax the evidentiary 
burden to establish incurrence of a disease or injury in 
service.  The provisions of section 1154(b) do not provide a 
substitute for medical-nexus evidence.  See Clyburn v. West, 
12 Vet. App. 296, 303 (1999).  In this case, the absence of 
probative medical nexus evidence is fatal to the Veteran's 
claim.  

Because the probative and persuasive evidence of record does 
not relate the Veteran's bilateral hearing loss to service or 
any incident therein, the preponderance of the evidence is 
against the Veteran's claim for service connection.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




Tinnitus

The Veteran's service treatment records show no evidence of 
tinnitus, to include at his October 1967 service separation 
examination.  Subsequent to service, pulsatile tinnitus was 
reported on an April 1980 otolaryngologic examination.  At 
the April 2007 VA audiology examination, the Veteran reported 
experiencing periodic tinnitus since working in the recycling 
plant.  He described how he punctured his bilateral eardrums 
during service after his truck hit a roadside bomb.  He also 
reported postservice noise exposure at a recycling plant, 
where he wore hearing protection approximately half of the 
time.  He also denied recreational noise exposure, but the 
examiner noted that in previous VA outpatient treatment 
records, the Veteran reported an interest in hunting.  The 
Veteran continued to report "non-bothersome" tinnitus at a 
May 2008 VA outpatient visit.  At the December 2009 VA 
audiology examination, the Veteran reported recurrent, 
bilateral tinnitus with onset during his work at the 
recycling plant, occurring approximately 3 times per month.  

Despite a current diagnosis, the probative and persuasive 
evidence of record does not show that the Veteran's tinnitus 
is related to service.  The April 2007 VA examiner noted that 
by the Veteran's report, his tinnitus did not begin until he 
worked at the recycling center; therefore, the tinnitus was 
not related to service.  The December 2009 VA examiner 
concluded that the Veteran's tinnitus was "non-pathologic 
(normally occurring)," and was not a result of the Veteran's 
inservice combat experiences.  These opinions are probative 
in nature; although tinnitus is one of only a few disorders 
for which subjective reporting is sufficient evidence of 
onset, the Veteran's tinnitus, by his own report, did not 
begin until well into the postservice period.  Compare 
Charles v. Principi, 16 Vet. App. 370, 373 (2002), with 
Mense, 1 Vet. App. at 356.  Accordingly, lacking both 
continuity of symptomatology and a nexus opinion relating the 
Veteran's hearing loss to service or any incident therein, 
service connection for tinnitus is not warranted. 

Additionally, the provisions of section 1154(b) have been 
considered.  Given the absence of competent and credible 
evidence to create the requisite nexus to service, the 
requirements for service connection are not met.  

Because the probative and persuasive evidence of record does 
not relate the Veteran's tinnitus to his military service or 
an incident therein, the preponderance of the evidence is 
against his claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Vision Disorder

Disabilities of the eye for which service connection can be 
granted are set forth at 38 C.F.R. § 4.74a (2009).  However, 
for the purpose of compensation benefits, the law provides 
that refractive error is a congenital or developmental defect 
and not a disease or injury within the meaning of applicable 
regulation.  38 C.F.R. §§ 3.303(c), 4.9 (2009).  VA 
regulations specifically prohibit service connection for 
refractive error of the eyes, including presbyopia, myopia, 
and astigmatism, even if visual acuity decreased in service.  
See VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990) (service 
connection may not be granted for defects of congenital, 
developmental, or familial origin, unless such defect was 
subjected to a superimposed disease or injury that created 
additional disability).

The Veteran's September 1963 service entrance examination 
noted that the Veteran had simple myopia.  The Veteran's 
service treatment records show that in July 1966, he was 
involved in a fight and was treated for facial contusions of 
the left eye; at that time he complained that the lights in 
the examining room were too bright.  At the Veteran's 
September 1967 service separation examination, the Veteran 
reported that he had worn glasses in the past, and had been 
refused employment on that basis.  

Subsequent to service, the Veteran reported at the April 1980 
VA examination that he was injured above his left eye in 
service.  However, the examiner noted that it was, in fact, 
an injury to the left cheek and frontal bone area, with no 
eye injury; it was also documented that there were no 
apparent residuals, or current pathology or symptoms.  At the 
April 2007 VA eyes examination, a clinical evaluation 
revealed findings consistent with either optic atrophy, which 
the examiner noted was due to resolved optic neuritis, or 
early primary open angle glaucoma with visual field defect.  
Additionally, the examiner noted questionable resolved 
neuroretinitis, and recommended that the Veteran follow up 
with VA ophthalmology.  

At a September 2007 VA ophthalmology visit, the diagnoses 
included "[glaucoma] suspect vs. optic atrophy" and 
"resolving neuroretinitis vs. Purtscher's;" intraocular 
pressure was normal.  Similarly, at a February 2008 VA 
ophthalmology visit, the diagnoses were residuals 
neuroretinitis, history of central serous chorio-retinopathy 
(CSCR), blepharitis, and optic atrophy vs. glaucoma suspect; 
the diagnoses of neuroretinitis, blepharitis, and glaucoma 
suspect were continued in September 2008 and March 2009 VA 
treatment records.  At the December 2009 VA eyes examination, 
the Veteran reported difficulty reading small print without 
reading glasses, and tearing of both eyes due to exposure to 
cold air.  The diagnoses included glaucoma suspect, history 
of CSCR, cataracts, refractive error (presbyopia), and dry 
eye.

Despite evidence of currently diagnosed visual disorders, the 
probative and persuasive evidence of record does not relate 
any of these diagnoses to the Veteran's military service.  In 
a May 2007 addendum, the examiner concluded that the 
Veteran's complaints of "sparkles" in his eyes were 
unrelated to the small laceration he sustained near his left 
eye during service in 1966.  This medical conclusion was 
based on the indication, in the service treatment records, 
that the laceration required no sutures, and was not noted at 
the time to result in loss of visual acuity.  Moreover, the 
examiner pointed out, the Veteran did not have "floaters" 
within the visual field at that time, only complaining of the 
brightness of the examination room lighting.  Additionally, 
there were many years between the laceration incident and the 
Veteran's report of "sparkles" in his visual fields, during 
which he was without visual problems, or the current retinal 
atrophy to different degrees in either eye.  

Similarly, in a March 2010 addendum, the VA examiner found 
that each of the Veteran's diagnosed eye disorders was not 
related to service.  She noted that there have been no 
scientific data linking glaucoma to military service 
activities, that the Veteran's dry eye was related to his 
current environmental conditions, that his cataracts were 
consistent with aging, and that while his history of CSCR was 
a condition seen more frequently in middle-age males, it was 
not possible to make any conclusions regarding the likelihood 
of service connection for this condition.  Additionally, as 
noted above, presbyopia is considered a form of refractive 
error, and not eligible for service connection based on the 
controlled regulations.  38 C.F.R. §§ 3.303(c), 
4.9;VAOPGCPREC 82-90, 56 Fed. Reg. 45711.

Ultimately, there is no evidence of a vision disorder in 
service; the service treatment records reflects that the July 
1966 left-sided facial skin injury was dermatologic in 
nature, and was not noted to have any sequelae.  Moreover, 
all of the nexus opinions of record relate the Veteran's 
currently diagnosed vision disorders to a cause other than 
his military service.  The Veteran's contentions that his 
currently diagnosed vision disorders are related to that 
facial skin injury have been considered.  However, because he 
lacks medical training such statements are not probative to 
prove etiology or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) 
(1).  Accordingly, service connection for a vision disorder 
is not warranted.

As demonstrated above, and even when considering the 
Veteran's combat exposure, because the probative and 
persuasive evidence of record supports a finding that each of 
the Veteran's diagnosed vision disorders are not related to 
his military service.  The preponderance of the evidence is 
against his claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. 
App. at 54-56.

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A June 2006 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in that June 2006 
letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, that he is in receipt of disability benefits from 
the Social Security Administration (SSA); therefore, the RO's 
failure to request and obtain any relevant SSA records was 
not in error.  38 C.F.R. § 3.159 (c) (2).  VA examinations 
were conducted in April 2007 and December 2009; addendums 
were obtained in May 2007 and March 2010 with respect to the 
VA eye examinations.  Moreover, the Veteran has not argued, 
and the record does not reflect, that these examinations were 
inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a vision disorder is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


